103 F.3d 128
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur Ray BOWLING, et al., Plaintiffs-Appellees,Jeffrey A. Crane, Gene Randall, Gerard Benedik,Intervenors-Appellants (96-3468)/Cross-Appellees,Stanley M. Chesley, Waite, Schneider, Bayless & ChesleyCompany, L.P.A., John T. Johnson, Johnson & Dylewski, JamesT. Capretz, Capretz & Radcliffe, Brian R. Magana, Magana,Cathcart & McCarthy, Charles M. Wolfson, Cross-Appellants(96-3744)/Appellees,Sidkoff, Pincus & Green, P.C., Wapner, Newman & Wigrizer,Appellants (95-4054;  96-3774) Cross-Appellants(96-3740)/Appellees.Elizabeth W. Ridgeway, et al., On behalf of themselves andas representatives on behalf of the PennsylvaniaClass Objectors, Appellants (94-4322;95-4054)/ Cross-Appellees.v.PFIZER, INC., Shiley, Inc., Defendants-Appellees.
Nos. 94-4322, 95-4054, 96-3568, 96-3740, 96-3744 and 96-3774.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1996.Rehearing and Suggestion for Rehearing En Banc DeniedFebruary 28, 1997.

Before:  MARTIN, Chief Judge, KRUPANSKY, DAUGHTREY, Circuit Judges.

ORDER

1
In order to ensure all appeals in the above-styled cases are resolved, it is hereby ordered that all judgments of the district court are affirmed.  All motions pending before this Court are hereby denied.


2
IT IS SO ORDERED.